 


114 HR 852 IH: TIPS Act of 2015
U.S. House of Representatives
2015-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 852 
IN THE HOUSE OF REPRESENTATIVES 
 
February 10, 2015 
Mr. Schweikert introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Communications Act of 1934 to provide for additional technical and procedural standards for artificial or prerecorded voice telephone messages and the establishment of such standards for live telephone solicitations. 
 
 
1.Short titleThis Act may be cited as the Transparency in Phone Solicitation Act of 2015 or the TIPS Act of 2015. 2.Technical and procedural standards (a)In generalSection 227(d) of the Communications Act of 1934 (47 U.S.C. 227(d)) is amended— 
(1)in paragraph (1)(A), by inserting or to make any live telephone solicitation after automatic telephone dialing system the second place it appears;  (2)in paragraph (3)— 
(A)in subparagraph (A)— (i)by striking or address and inserting and address; and 
(ii)by striking ; and and inserting and the address of a website that the called party may use to indicate that such party does not wish to receive telephone calls from such business, other entity, or individual;; (B)by redesignating subparagraph (B) as subparagraph (C); and 
(C)by inserting after subparagraph (A) the following:  (B)any such system will, to the extent possible, transmit caller identification information (as defined in subsection (e)(8)) that includes— 
(i)the identity of the business, other entity, or individual initiating the call; and (ii)a telephone number that the called party may use to return the call directly to such business, other entity, or individual; and; and 
(3)by adding at the end the following:  (4)Live telephone solicitations (A)In generalThe Commission shall prescribe technical and procedural standards for any business, other entity, or individual that makes a live telephone solicitation. Such standards shall require that— 
(i)all such solicitations shall— (I)at the beginning of the call, state clearly the identity of the business, other entity, or individual making the solicitation; and 
(II)during the call, state clearly the telephone number and address of such business, other entity, or individual and the address of a website that the called party may use to indicate that such party does not wish to receive telephone solicitations from such business, other entity, or individual; (ii)the business, other entity, or individual making the solicitation shall, to the extent possible, transmit caller identification information (as defined in subsection (e)(8)) that includes— 
(I)the identity of such business, other entity, or individual; and (II)a telephone number that the called party may use to return the call directly to such business, other entity, or individual; and 
(iii)the business, other entity, or individual making the solicitation shall release the called party's line within 5 seconds of the time notification is transmitted to such business, other entity, or individual that the called party has hung up, to allow the called party's line to be used to make or receive other calls. (B)Live telephone solicitation definedIn this paragraph, the term live telephone solicitation means a telephone solicitation— 
(i)in which the business, other entity, or individual initiating the call does not employ an artificial or prerecorded voice; and (ii)with respect to which such business, other entity, or individual does not have a personal relationship (as defined in section 64.1200(f) of title 47, Code of Federal Regulations) with the called party. . 
(b)Deadline for regulationsNot later than 180 days after the date of the enactment of this Act, the Federal Communications Commission shall promulgate such regulations and make such revisions to its regulations as may be necessary to implement the amendments made by subsection (a).  